Title: [Diary entry: 7 July 1785]
From: Washington, George
To: 

Thursday 7th. Mercury at 78 in the Morng.—82 at Noon and 86 at Night. Very little Wind at any time in the day, & that from the So. West. In the afternoon there were Clouds and appearances of Rain but very little fell here. Rid to my Harvest fields at the Ferry—Dogue run and the Neck between Breakfast & Dinner.  Mr. Govournr. Morris went away before Breakfast as did Mr. Craik. Colo. Bassett & Mr. Geo. Washington accompanied the former as far as Alexandria. Mr. Arthur Lee came to Dinner, to which Colo. Bassett & G. W. returned. In the afternoon a Mr. Turner, Steward to Colo. Richd. Corbin, came here with a letter from Mr. Thos. Corbin enclosing one from Colo. Geo. Fairfax respecting the said Thomas.